United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-314
Issued: April 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On November 26, 2012 appellant filed a timely appeal from August 1 and November 5,
2012 decisions of the Office of Workers’ Compensation Programs (OWCP) affirming prior
denials of an occupational right foot condition. The appeal was docketed as No. 13-314.
The Board has duly considered the matter and finds that this case is not in posture for
decision. In an August 1, 2012 decision, OWCP found that appellant had not submitted
sufficient medical evidence to establish that he sustained right hammertoe deformities causally
related to prolonged walking and standing at work. It stated that, in adjudicating the claim, it
reviewed medical evidence in File No. xxxxxx474, appellant’s prior claim for right hammertoe
deformities. In its November 5, 2012 decision, OWCP affirmed its prior denials of the claimed
hammertoe condition based, in part, on medical reports submitted under File No. xxxxxx474.
However, the record from File No. xxxxxx474 was not doubled with the file under the present
claim, File No. xxxxxx537.
The record forwarded to the Board indicates that File No. xxxxxx474 contains evidence
relevant to File No. xxxxxx537 presently before the Board. The Board therefore finds this case
is not in posture for a decision, as the record before the Board is incomplete and would not
permit an informed adjudication of the case by the Board. Thus, the case must be remanded to
OWCP to combine the claim files. OWCP procedures provide for doubling claims when correct

adjudication of the issues depends on frequent cross-reference between files.1 Upon remand, it
should combine File No. xxxxxx474 with the instant case, File No. xxxxxx537. After combining
the two records, OWCP should consider all relevant evidence regarding whether appellant
sustained right hammertoe deformities due to factors of his federal employment as claimed. It
should then issue an appropriate decision.
IT IS HEREBY ORDERED THAT the November 5 and August 1, 2012 decisions of
the Office of Workers’ Compensation Programs be set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: April 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c) (February 2000).

2

